Exhibit 10.27

CARBONITE, INC.

RESTRICTED STOCK UNIT AGREEMENT

1. Grant of Restricted Stock Units. Carbonite, Inc., a Delaware corporation (the
“Company”), hereby grants to [                            ] (the “Recipient”),
pursuant to the Company’s 2011 Equity Award Plan (the “Plan”), [            ]
restricted stock units (each, a “Restricted Stock Unit” and collectively, the
“Restricted Stock Units”), subject to the terms and conditions of this agreement
(the “Agreement”) and the Plan. Except where the context otherwise requires, the
term “Company” shall include the parent and all subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Plan. To the extent that
any term of this Agreement conflicts or is otherwise inconsistent with any term
of the Plan, as amended from time to time, the terms of the Plan shall take
precedence and supersede any such conflicting or inconsistent term contained
herein.

2. Vesting and Provisions for Termination.

(a) Vesting Schedule. Subject to the provisions of this Section 2 and Section 6,
the Restricted Stock Units vest and become “Vested Units” as to [    ]% of the
Restricted Stock Units on [            ] (the “First Vest Date”). Thereafter,
Restricted Stock Units shall vest and become Vested Units as to an additional
[    ]% of the Restricted Stock Units on each three month anniversary of the
First Vest Date for the next [        ] three-month periods (together with the
First Vest Date, each a “Vest Date”). Except as otherwise specifically provided
herein, there shall be no proportionate or partial vesting in the periods prior
to each Vest Date, and all vesting shall occur only on the applicable Vest Date.

(b) Continuous Employment Required. Except as otherwise provided in this
Section 2, no Restricted Stock Units shall become Vested Units unless the
Recipient is, and has been at all times since the date of grant of the
Restricted Stock Units, an [employee/officer/director] of the Company. If the
Recipient ceases to be an [employee/officer/director] for any reason, then any
Restricted Stock Units that are not Vested Units, and that do not become Vested
Units pursuant to Section 6 as a result of such termination, shall be forfeited
immediately upon such cessation and revert back to the Company without any
payment to the holder thereof. To the extent applicable for all purposes of this
Agreement, “employment” shall be defined in accordance with the provisions of
Section 1.421-7(h) of the regulations promulgated under the Code or any
successor regulations.

(c) Settlement of Restricted Stock Units. The Recipient shall receive one share
of the Company’s common stock, par value $0.01 per share (the “Common Stock”),
for each Restricted Stock Unit awarded hereunder that becomes a Vested Unit,
free and clear of the restrictions set forth in this Agreement, except for any
restrictions necessary to comply with federal and state securities laws. The
Company shall reflect the Recipient’s ownership of such shares on its stock
records as of the date on which Restricted Stock Units become Vested Units.

3. Non-transferability of Restricted Stock Units; No Equity Securities. The
Restricted Stock Units may not be transferred, assigned, pledged, or
hypothecated in any manner (whether by operation of law or otherwise). Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
Restricted Stock Units, or upon the level of any attachment or similar process
upon the Restricted Stock Units, the Restricted Stock Units and the associated
rights contemplated by this Agreement shall, at the election of the Company,
become null, void, and of no further force or effect. The Restricted Stock Units
awarded hereunder do not represent equity securities of the Company and do not
carry any voting or dividend rights.

CARB – Form of Restricted Stock Unit Agreement



--------------------------------------------------------------------------------

4. No Special Engagement Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any Person under any circumstances to bind the
Company to continue the engagement of the Recipient for the period within which
the Restricted Stock Units may become Vested Units.

5. Adjustments.

(a) General. If: (i) the Company shall at any time be involved in a merger or
other transaction in which shares of Common Stock are changed or exchanged,
(ii) the Company shall subdivide or combine shares of Common Stock or the
Company shall declare a dividend payable in shares of Common Stock, other
securities or other property, (iii) the Company shall effect a cash dividend the
amount of which, on a per share of Common Stock basis, exceeds 10% of the Fair
Market Value of a share of Common Stock at the time the dividend is declared, or
the Company shall effect any other dividend or other distribution on shares of
Common Stock in the form of cash, or a repurchase of shares of Common Stock,
that the Board determines by resolution is special or extraordinary in nature or
that is in connection with a transaction that the Company characterizes publicly
as a recapitalization or reorganization involving shares of Common Stock, or
(iv) any other event shall occur, which in the judgment of the Board or
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, proportionately adjust the number of Restricted
Stock Units covered by this Agreement and the terms of the restrictions on such
Restricted Stock Units.

(b) Committee Authority to Make Adjustments. Adjustments under this Section 5
will be made by the Committee, whose determination as to what adjustments, if
any, will be made and the extent thereof will be final and binding.

6. Change of Control.

(a) General. In the event of a Change of Control, the Recipient shall, with
respect to any Restricted Stock Units that are not Vested Units, be entitled to
the rights and benefits, and be subject to the limitations, set forth in
Section 15 of the Plan.

(b) Acceleration. In the event of a Change of Control, the vesting schedule set
forth in Section 2(a) of this Agreement shall be accelerated such that:

[all Restricted Stock Units that are not Vested Units subject to this Agreement
shall immediately vest and become Vested Units as of the date of the Change of
Control.]

[(i) if the Recipient is not offered engagement or continued engagement by the
Successor Entity upon consummation of such Change of Control or (ii) if prior to
the first anniversary of such Change of Control, the Recipient is (A) discharged
by the Successor Entity other than for Cause or (B) resigns from his or her
engagement with the Successor Entity as a result of a Constructive Termination
(as defined below), the Vesting Schedule set forth in Section 2(a) of this
Agreement shall be accelerated such that all Restricted Stock Units that are not
Vested Units subject to this Agreement shall, immediately prior to the
consummation of such Change of Control (with regard to the provisions of
subsection (i) above) or the cessation of the Recipient’s engagement with the
Successor Entity (with regard to the provisions of subsections (ii)(A) and
(ii)(B) above), vest and become Vested Units.

For the purposes of this Section 6(b), a “Constructive Termination” shall occur
if the Recipient resigns from his or her engagement with the Successor Entity
within thirty days of (i) a material reduction in the



--------------------------------------------------------------------------------

Recipient’s annual base salary or job responsibility or (ii) the relocation of
the Recipient’s principal office location to a facility or location located more
than fifty miles from the Recipient’s principal office location on the date of
the Change of Control.]

9. Withholding Taxes. The Recipient acknowledges and agrees that the Recipient
(and not the Company) shall be responsible for the Recipient’s federal, state,
local or foreign tax liability and any of the other tax consequences that may
arise as a result of the transactions contemplated by this Agreement. To the
extent that the receipt or settlement of the Restricted Stock Units results in
income to the Recipient for federal, state, or local income tax purposes, except
as provided below, the Recipient shall deliver to the Company at the time that
the Company is obligated to withhold taxes in connection with such receipt,
vesting, or settlement, as the case may be, such amount as the Company requires
to meet its withholding obligation under applicable tax laws or regulations. If
the Recipient fails to do so, the Company has the right and authority to deduct
or withhold from other compensation payable to the Recipient an amount
sufficient to satisfy its withholding obligations. The Recipient may satisfy the
withholding requirement in connection with the settlement of the Restricted
Stock Units, in whole or in part, by electing to have the Company withhold for
its own account that number of shares of Common Stock otherwise deliverable to
the Recipient upon settlement having an aggregate Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the settlement of such Restricted Stock
Units. The Recipient’s election must be irrevocable, in writing, and submitted
to the Secretary of the Company before the applicable Vest Date. The Fair Market
Value of any fractional share of Common Stock not used to satisfy the
withholding obligation (as determined on the date the tax is determined) will be
paid to the Recipient in cash. The Company’s obligation to deliver Vested Units
to the Recipient is subject to the Recipient’s satisfaction of the foregoing
requirements.

10. Miscellaneous.

(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Recipient.

(b) All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of E*Trade Corporate Financial
Services, Inc. or any successor third-party equity plan administrator designated
by the Company from time to time (the “Administrative Service”), or at such
other address as may be designated in writing by either of the parties to the
other party.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(d) The Recipient hereby accepts, by signature or electronic means delivered to
the Administrative Service, this Agreement and agrees to the terms and
conditions of this Agreement and the Company’s 2011 Equity Award Plan. The
Recipient hereby acknowledges receipt of a copy of the Company’s 2011 Equity
Award Plan.

 

Date of Grant: [                    ]

      CARBONITE, INC.       By:  

 

      Name:         Title:  